IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

CHARLESTON DIVISION
Neal Gerald Thomas, ) Civil Action No. 2:18-0067l-RMG
Plaintiff, §
v. § ORDER AND OPINION
The United States of America, §
Defendant. §
)

 

This matter is before the Court on the Report and Recommendation (“R & R”) of the
Magistrate Judge (Dkt. No. 43) recommending the Court grant the Defendant’s Motion to Dismiss.
(Dkt. No. 36.) F or the reasons set below, the Court adopts the R & R as the order of the Court and

the case is dismissed.

I. Background
Plaintiff Neal Gerald Thomas filed a Complaint against the Ralph H. Johnson VA Medical

Center alleging negligence. (Dkt. No. ll.) The complaint alleges that the Defendant provided
“false medical diagnosis that plaintiff was/is suffering from a neurological disease including
schizophrenia, delusions, [and] psychotic.” (Id.) Defendant filed a Motion to Dismiss on
December 12, 2018, alleging Plaintiff’s claim sounded in medical malpractice and therefore
required an affidavit of an expert witness under South Carolina law. (Dkt. No. 36.) Plaintiff filed
a Response on January l4, 2019, which included four documents labeled “Affidavit/Declaration,”
signed by Plaintiff. (Dkt. No. 42.) Plaintiff’ s Response alleged his claim sounded in ordinary
negligence because it was a matter of “common knowledge and common sense,” and therefore did

not require an affidavit. (Dkt. No. 42.) On January 28, 2019, the Magistrate Judge issued and R

& R recommending dismissal of the case because Plaintiff failed to file the requisite affidavit of
an expert witness. (Dkt. No. 43.)
II. Legal Standard

A. Pro Se Pleadings

This Court liberally construes complaints filed by pro se litigants to allow the development
of a potentially meritorious case. See Cruz v. Beto, 405 U.S. 319 (1972); Haines v. Kerner, 404
U.S. 519 (1972). The requirement of liberal construction does not mean that the Court can ignore
a clear failure in the pleadings to allege facts which set forth a viable federal claim, nor can the
Court assume the existence of a genuine issue of material fact where none exists. See Weller v.
Dep ’t of Social Services, 901 F.2d 387 (4th Cir. 1990).

B. Report and Recommendation

The Magistrate Judge makes only a recommendation to this Court that has no presumptive
weight. The responsibility to make a final determination remains with the Court. See Mathews v.
Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 63 6(b)(l ). This
Court must make a de novo determination of those portions of the R & R Plaintiff specifically
objects to. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, “a district
court need not conduct a de novo review, but instead must only satisfy itself that there is no clear
error on the face of the record in order to accept the recommendation.” Diamond v. Colom'al Life
& Accident lns. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). “Moreover,
in the absence of specific objections to the R & R, the Court need not give any explanation for
adopting the recommendation.” Wilson v. S. C. Dept of Corr., No. 9:14-CV-4365-RMG, 2015 WL

1124701, at *l (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983). Plaintiff did not file objections in this case, and the R & R is therefore reviewed for clear
error.
C. Motion to Dismiss

Rule l2(b)(6) of the Federal Rules of Civil Procedure permits the dismissal of an action if
the complaint fails “to state a claim upon which relief can be granted.” Such a motion tests the
legal sufficiency of the complaint and “does not resolve contests surrounding the facts, the merits
of the claim, or the applicability of defenses.... Our inquiry then is limited to whether the
allegations constitute ‘a short and plain statement of the claim showing that the pleader is entitled
to relief.”’ Republican Parly of N. C. v. Marlin, 980 F.2d 943, 952 (4th Cir. 1992) (quotation marks
and citation omitted). In a Rule l2(b)(6) motion, the Court is obligated to “assume the truth of all
facts alleged in the complaint and the existence of any fact that can be proved, consistent with the
complaint’s allegations.” E. Shore Mkls., Inc. v. J.D. Assocs. le. P’ship, 213 F.3d 175, 180 (4th
Cir. 2000). However, while the Court must accept the facts in a light most favorable to the non-
moving party, it “need not accept as true unwarranted inferences, unreasonable conclusions, or
arguments.” Id.

To survive a motion to dismiss, the complaint must state “enough facts to state a claim to
relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Although
the requirement of plausibility does not impose a probability requirement at this stage, the
complaint must show more than a “sheer possibility that a defendant has acted unlawfully.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint has “facial plausibility” where the
pleading “allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id.

III. Discussion

The threshold issue is whether Plaintiff`s brings a claim for medical malpractice or for
negligence A Plaintiff “has an [Federal Tort Claims Act (FTCA)] cause of action against the
government only if she would also have a cause of action under state law against a private person
in like circumstances.” Ml`ller v. United States, 932 F.2d 301, 303 (4th Cir. 1991). Therefore,
under the FTCA, South Carolina requirements regarding professional negligence complaints are
applicable to Plaintist claim. See Ia'. Under South Carolina law, a plaintiff must file an affidavit
of an expert witness when initiating a claim for medical malpractice. S.C. Code Ann. § 15-79-
125. To the extent Plaintiff`s actually brings a claim for medical malpractice, the statutory
requirement under S.C. Code Ann. § 15-79~125 must be satisfied for the case to proceed. See
C00k v. United States, No. 0:14-CV-1169-RMG, 2015 WL 2160098, at *3 (D.S.C. May 7, 2015),
ajj"’a', 621 F. App’x 231 (4th Cir. 2015). Allen v. United States, No. 2:13-CV-2740-RMG, 2015
WL 1517510, at *l (D.S.C. Apr. l, 2015) (“[F]ailure to file such an affidavit with the Complaint
requires dismissal of the case.”).

In explaining when a claim is brought under medical malpractice rather than negligence,
courts have Stated that “when a negligence claim arises from injuries resulting from negligent
medical treatment, the action is one for medical malpractice.” Mz`llmine v. Harrz's, 2011 WL
317643, at *l (D.S.C. Jan. 31, 2011)”. See also Dawkl'ns v. Union Hosp. Dist., 408 S.C. 171, 178,
758 S.E.2d 501, 504 (2014) (holding that professional standard of care applies where professional

provides “medical services to a patient”).1 Therefore, courts in this district have construed alleged

 

1 In contrast, the South Carolina Supreme Court explained that a claim is one for ordinary
negligence where a “patient instead receives ‘nonmedical, administrative, ministerial, or routine
care[.]”’ Dawkins v. Union Hosp. Dist., 408 S.C. 171, 177-78, 758 S,E.2d 501, 504 (2014)
(“claims against a hospital for injuries caused by falling ceiling tiles or improperly maintained
hallways or parking lots sound in ordinary negligence, and Specifically in premises liability.”)
(citations omitted).

negligence claims as ones for medical malpractice where Plaintiffs allege misdiagnosis, improper
treatment, or failure to diagnose. See Delaney v. United States, 260 F. Supp. 3d 505, 510 (D.S.C.
2017) (granting summary judgment for failure to produce expert testimony where court found that
Plaintiff’s claim that hospital failed to identify signs that “an individual may hurt others” rested
“on the specialized knowledge that medical professionals possess” ); Craig v. United States,
No. 216CV03737TMCMGB, 2017 WL 6452412, at *l (D.S.C. Nov. 6, 2017), report and
recommendation adopted, No. 2:16-CV-03737-TMC, 2017 WL 6408968 (D.S.C. Dec. 15, 2017)
(granting motion to dismiss for failure to include affidavit where Plaintiff alleged he was
negligently prescribed ibuprofen); Bane v. United States, 2018 WL 5306930 (D.S.C. Oct. 26,
2018) (granting motion to dismiss for failure to include an expert affidavit where Plaintiff claimed
he was negligently denied proper medical attention).

Here, Plaintiff claims his injury arose from a “false medical diagnosis.” (Dkt. No. ll.) This
is a claim that requires “medical knowledge” outside a layman’s knowledge since it inherently
implicates the propriety of a medical diagnosis. Plaintiff failed to file the requisite affidavit of an
expert witness. Therefore, Plaintiff’ s claim is subject to dismissal. See Bane v. United States,
2018 WL 5306930 (D.S.C. Oct. 26, 2018) (dismissing case, in part, because of Plaintiff’ s failure
to file affidavit); Harrt'son v. United States, No. 817CV02679HMHJDA, 2018 WL 2604870, at *6
(D.S.C. May ll, 2018), report and recommendation adopted, No. CV 8:17-2679-HMH-JDA,
2018 WL 2573032 (D.S.C. June 4, 2018) (dismissing medical malpractice claim for failure to file

expert affidavit); Craig, 2017 WL 6452412 at *4 (same). 2

 

2 Additionally, to the extent the court construed Plaintiff’ s Complaint as a Bt`vins claims, his claims
would fail. Plaintiff failed to allege a violation of any federal constitutional or statutory provision,
and failed to name as a defendant any person who might be liable under Bivins. See 42 U.S.C.A.
§ 1983; F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994).

IV. Conclusion

For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 43) is ADOPTED
as the Order of the Court, Defendant’s Motion to Dismiss (Dkt. No. 36) is GRANTED and this
action is DISMISSED WITHOUT PREJUDICE.

AND IT IS SO ORDERED.

def

Richard Mark G§rgel/
United States District Court

February \_S_, 2019.
Charleston, South Carolina

